Exhibit 10.1

KINDER MORGAN ENERGY PARTNERS, L.P.
NON-EMPLOYEE DIRECTOR
COMMON UNIT COMPENSATION AGREEMENT

Common Unit Compensation Agreement made effective the ____ day of ___________,
______, between Kinder Morgan Energy Partners, L.P., a Delaware limited
partnership (the "Partnership"), and _______________________ ("Director").

1.

Award

. The Partnership has made an award of Cash Compensation (as defined below)
which Director is electing to receive in the form of the Partnership's common
units representing limited partnership interests ("Common Units"), subject to
the terms and conditions contained herein and in the Plan (as defined below).

  

(a)

Cash Compensation

. As contemplated by the Kinder Morgan Energy Partners, L.P. Common Unit
Compensation Plan for Non-Employee Directors (the "Plan"), $________ of cash
compensation which Director may elect to receive in the form of Common Units
(the "Cash Compensation") has been awarded to Director for the ______ calendar
year.   

(b)

Election to Receive Common Units in Lieu of Cash

. In accordance with the terms of the Plan, Director hereby elects to receive
the Cash Compensation in the form of the Partnership's common units representing
limited partnership interests ("Common Units"). Director shall receive ________
Common Units and $_________ in cash (the "Cash Payment"), as calculated in
accordance with the terms of the Plan. The Common Units shall be issued upon
acceptance hereof by Director and certificates therefor will be delivered to
Director upon satisfaction of the conditions of this Agreement. The Cash Payment
shall be paid in installments of $_____ each on March 31, June 30, September 30
and December 31 of 20__.      

(c)

Plan Incorporated

. Director acknowledges receipt of a copy of the Plan and agrees that the
election to receive such Cash Compensation in the form of Common Units shall be
subject to all of the terms and conditions set forth in the Plan, including
future amendments thereto, if any, pursuant to the terms thereof, which Plan is
incorporated herein by reference as a part of this Agreement.

   2.

Common Units

. Director hereby accepts the Common Units when issued and agrees with respect
thereto as follows:

     

(a)

Forfeiture Restrictions

. To the extent then subject to the Forfeiture Restrictions (as hereinafter
defined), the Common Units issued hereunder may not be sold, assigned,
transferred, exchanged, pledged, hypothecated or encumbered by Director, and no
such sale, assignment, transfer, exchange, pledge, hypothecation or encumbrance,
whether made or created by voluntary act of Director or any agent of Director or
by operation of law, shall be recognized by, or be binding upon, or shall in any
manner affect the rights of, the Partnership or any agent or any custodian
holding certificates for the Common Units. In the event that Director's service
as a director of Kinder Morgan Management,

  



--------------------------------------------------------------------------------

     

  

LLC (the "Company"), as the delegate of the general partner of the Partnership,
is terminated prior to the lapse of the Forfeiture Restrictions as provided in
(b) below (i) by the Company for Cause, or (ii) by voluntary resignation,
Director shall, for no consideration, forfeit to the Partnership all Common
Units to the extent then subject to the Forfeiture Restrictions. The prohibition
against transfer and the obligation to forfeit and surrender Common Units to the
Partnership upon such termination of service as a director are herein referred
to as "Forfeiture Restrictions."
  
For purposes of this Agreement, "Cause" is defined as:

  

(1)

an act by Director of willful misrepresentation, fraud or willful dishonesty
intended to result in substantial personal enrichment at the expense of the
Partnership or the Company;

(2)

Director's willful misconduct with regard to the Partnership or the Company that
is intended to have a material adverse impact on the Partnership or the Company;

(3)

Director's material, willful and knowing violation of Partnership or Company
guidelines or policies or Director's fiduciary duties which has or is intended
to have a material adverse impact on the Partnership or the Company;

(4)

Director's willful or reckless behavior in the performance of his or her duties
which has a material adverse impact on the Partnership;

(5)

Director's willful failure to perform his or her duties;

(6)

Director's conviction of, or pleading nolo contendere or guilty to, a felony; or

  

  

(7)

any other willful material breach by Director of his or her obligations to the
Partnership or the Company that is not cured within 20 days of receipt of
written notice from the Partnership or the Company, as the case may be.

     

(b)

Lapse of Forfeiture Restrictions

. The Forfeiture Restrictions shall lapse and cease to apply to the Common Units
on _________, 20__.



Upon the occurrence of a Change in Control (as defined in the Plan), the
Committee may take any action with respect to the Common Units that it deems
appropriate, including but not limited to causing the Forfeiture Restrictions to
lapse; provided, however, that if a Change in Control occurs and, in connection
with or as a result of such Change in Control, Richard D. Kinder no longer holds
or does not continue to hold the office of Chairman of the Company, the
Forfeiture Restrictions shall lapse. If Director's service as a director of the
Company is terminated for any reason (including death, disability, or Director's
failure to be elected as a director at a shareholders meeting at which Director
is considered for election) other than (i) by the Company for Cause, or (ii) by
voluntary resignation, to the extent the Common Units are subject to Forfeiture
Restrictions on the date of such termination, such Forfeiture Restrictions shall
lapse.

Common Units with respect to which Forfeiture Restrictions have lapsed shall
cease to be subject to any Forfeiture Restrictions, and the Partnership, pending
payment of corresponding taxes, shall provide Director a certificate (without
the legend referenced



-2-



--------------------------------------------------------------------------------

     

  

in Section 2(c)) below representing the units as to which the Forfeiture
Restrictions have lapsed.

If the service of Director as a director of the Company shall terminate prior to
the lapse of the Forfeiture Restrictions, and there exists a dispute between
Director and the Company or the Committee (as defined in the Plan) as to the
satisfaction of the conditions to the lapse of the Forfeiture Restrictions or
the terms and conditions of this Agreement, the Common Units shall remain
subject to the Forfeiture Restrictions until the resolution of such dispute,
except that any distributions that may be payable to the holders of record of
Common Units as of a date during the period from termination of Director's
service as a director to the resolution of such dispute shall:

     

  

  

     

(1)   to the extent to which such distributions would have been payable to
Director on the Common Units, be held by the Partnership as part of its general
funds, and shall be paid to or for the account of Director only upon, and in the
event of, a resolution of such dispute in a manner favorable to Director, and
then only with respect to such of the Common Units as to which such resolution
shall be so favorable, and



     

(2)   be retained by the Partnership in the event of a resolution of such
dispute in a manner unfavorable to Director only with respect to such of the
Common Units as to which such resolution shall be so unfavorable.

     

(c)

Rights as a Unitholder.

Unless otherwise provided in this Agreement, Director shall have the right to
receive distributions with respect to the Common Units awarded hereby, to vote
such Common Units and to enjoy all other unitholder rights.   

  

(d)

Certificates.

One or more certificates evidencing the Common Units shall be issued by the
Partnership in Director's name, or at the option of the Partnership, in the name
of a nominee of the Partnership, pursuant to which Director shall have voting
rights and shall be entitled to receive all distributions unless and until the
Common Units are forfeited pursuant to the provisions of this Agreement. Each
certificate shall bear the following legend:

              

  

  

THIS CERTIFICATE AND THE COMMON UNITS REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE KINDER MORGAN ENERGY PARTNERS, L.P. COMMON UNIT COMPENSATION
PLAN FOR NON-EMPLOYEE DIRECTORS AND AN AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND KINDER MORGAN ENERGY PARTNERS, L.P. A RELEASE FROM SUCH
TERMS AND CONDITIONS SHALL BE OBTAINED ONLY IN ACCORDANCE WITH THE PROVISIONS OF
SUCH PLAN AND AGREEMENT, A COPY OF EACH OF WHICH IS ON FILE IN THE



-3-



--------------------------------------------------------------------------------

     

  

  

OFFICE OF THE SECRETARY OF KINDER MORGAN MANAGEMENT, LLC.

  

Until the Forfeiture Restrictions have lapsed, (i) Director shall not be
entitled to delivery of the unit certificate, (ii) the Partnership shall retain
custody of the unit certificate, and (iii) Director may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the Common Units. A breach
by Director of the terms and conditions of this Agreement shall cause a
forfeiture of the Common Units by Director. Upon request of the Committee,
Director shall deliver to the Partnership a stock power, endorsed in blank,
relating to the Common Units then subject to the Forfeiture Restrictions. Upon
the lapse of the Forfeiture Restrictions without forfeiture, the Partnership
shall deliver to Director a certificate without legend evidencing the vested
Common Units with respect to which Forfeiture Restrictions have lapsed, and
shall retain a certificate representing unvested Common Units still subject to
Forfeiture Restrictions. Notwithstanding any other provisions of this Agreement,
the issuance or delivery of any Common Units (whether subject to restrictions or
unrestricted) may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
of any law or regulation applicable to the issuance or delivery of such units.
The Partnership shall not be obligated to issue or deliver any Common Units if
the issuance or delivery thereof shall constitute a violation of any provision
of any law or of any regulation of any governmental authority or any national
securities exchange.

   3.

Status of Common Units.

Director agrees that, notwithstanding anything to the contrary herein, the
Common Units may not be sold, transferred, pledged, exchanged, hypothecated or
otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. Director also agrees that (i)
certificates shall bear the legend or legends as the Committee deems appropriate
in order to assure compliance with applicable securities laws, (ii) the
Partnership may refuse to register the transfer of the Common Units on the
transfer records of the Partnership if such proposed transfer would in the
opinion of counsel satisfactory to the Partnership constitute a violation of any
applicable securities law, and (iii) the Partnership may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Common Units.

   4.

Changes in Capital Structure

. If the outstanding Common Units or other securities of the Partnership, or
both, shall at any time be changed or exchanged by declaration of a unit
dividend, unit split, combination of units, or recapitalization, the number and
kind of Common Units shall be appropriately and equitably adjusted in accordance
with the terms of the Plan.    5.

Status as Director

. For purposes of this Agreement, Director shall be considered to be in service
as a director of the Company as long as Director remains a director of the
Company or any successor limited liability company or other legal entity that is
the delegate of the general partner of the Partnership. Any question as to
whether and when there has been a termination of such service, and the cause of
such termination, shall be determined by the Committee in its sole discretion,
and its determination shall be final.



-4-



--------------------------------------------------------------------------------

   6.

Committee's Powers.

No provision contained in this Agreement shall in any way terminate, modify or
alter, or be construed or interpreted as terminating, modifying or altering, any
of the powers, rights or authority vested in the Committee pursuant to the terms
of the Plan, including, without limitation, the Committee's rights to make
certain determinations and elections with respect to the Common Units.    7.

Binding Effect.

The provisions of the Plan and the terms and conditions of this Agreement shall,
in accordance with their terms, be binding upon, and inure to the benefit of,
all successors of Director, including, without limitation, Director's estate and
the executors, administrators, or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy, or representative of creditors of Director.
This Agreement shall be binding upon and inure to the benefit of any successors
to the Partnership.    8.

Agreement Subject to Plan

. This Agreement is subject to the Plan. The terms and provisions of the Plan
(including any subsequent amendments thereto) are hereby incorporated herein by
reference thereto. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail. All definitions of words and
terms contained in the Plan shall be applicable to this Agreement.    9.

Governing Law.

To the extent not preempted by any laws of the United States, the Plan shall be
construed, regulated, interpreted and administered according to the laws of the
State of Texas.



-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the Partnership has caused this Agreement to be duly executed by an officer
thereunto duly authorized, and Director has executed this Agreement, all
effective as of the date of first above written.



   KINDER MORGAN ENERGY PARTNERS, L.P.

  

   By: Kinder Morgan G.P., Inc.,
its general partner

         By: Kinder Morgan Management, LLC,
its delegate

     
            By:                Name:                Title:   

  

   DIRECTOR
  

   Name:   

   Social Security Number:   

 

-6-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------